EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of
October 15, 2010 (the “Effective Date”), by and between Global Geophysical
Services, Inc., a Delaware Corporation (“GGS” or “Company”), and Christopher P.
Graham (“Executive”).  Executive and the Company are collectively referred to in
this Agreement as the “Parties” and individually as a “Party.”

 

RECITALS:

 

WHEREAS, Executive is to be employed as Senior Vice President, Secretary and
General Counsel of the Company;

 

WHEREAS, it is the desire of the Company to engage Executive as Senior Vice
President, Secretary and General Counsel of the Company;

 

WHEREAS, Executive desires to be employed with the Company on the terms herein
provided; and

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows:

 

AGREEMENT TERMS

 

1.           Term.  Beginning on the Effective Date, the Company employs
Executive, and Executive accepts such employment, on the terms and conditions
set forth in this Agreement, for the period (the “Term”) commencing on the
Effective Date and expiring at the earlier to occur of (a) 11:59 p.m. on
December 31, 2013 (“the Expiration Date”) or (b) the Termination Date (as
defined in Section 4).  Beginning on January 1, 2014, this Agreement shall be
automatically renewed each January 1st for twelve (12) month terms, unless
either the Company or Executive provides written notice of election not to
renew, at least ninety (90) days before the applicable renewal date.

 

2.         Duties as Executive of the Company.  Subject to the Agreement’s
terms, Executive agrees to serve as the Senior Vice President, Secretary and
General Counsel of the Company and act in the ordinary course of its business
with all the powers reasonably incident to the position(s) or other
responsibilities or duties that may be from time to time assigned to Executive
by the Company’s Board of Directors (hereafter “GGS Board of Directors”) or the
Company’s Chief Executive Officer.

 

3.           Compensation and Related Matters.

 

(a)           Base Salary.  Executive shall receive an initial Base Salary
(defined below) paid by the Company of $240,000.00 per year during the Term. 
Executive’s Base Salary shall be increased annually, on January 1 of each year,
by an amount to be determined by GGS,

 

--------------------------------------------------------------------------------


 

within its sole discretion.  For purposes of this Agreement, “Base Salary” shall
mean Executive’s initial base salary or, as adjusted from time to time, then the
adjusted base salary at the time in question.  The Base Salary shall be paid,
subject to all applicable withholdings and deductions, in substantially equal
semi-monthly installments.

 

(b)           Bonuses.  As an inducement to leave his current employment and
join GGS upon his execution of this Agreement, Executive shall immediately be
paid a one-time bonus of $30,000.00 and a grant of Thirty-Five Thousand (35,000)
shares of GGS stock.  Thereafter, Executive shall receive a bonus payment on or
before December 31, 2010, of an amount to be determined by GGS, within its sole
discretion, but not less than $30,000.00.  During the remaining or extended Term
of his employment under this Agreement, beginning for his service in 2011,
Executive shall be entitled to receive at least one cash bonus annually (the
“Annual Bonus”) for his service to GGS, paid on or before December 31st of each
year, in an amount to be determined by GGS, within its sole discretion, provided
that each such bonus payment shall not be less than one-third (1/3) of
Executive’s current year Base Salary.  Executive acknowledges and agrees that
all stock granted shall be done in accordance with the Company’s then-applicable
stock grant plan.  Subject to Sections 4(b), 4(c), and 4(d), a prorated annual
bonus of 1/3 of Executive’s current year Base Salary, calculated by the number
of calendar days worked in the current year, divided by 365, shall be paid to
Executive, at the time of Executive’s termination, if Executive’s Termination
Date occurs at any time during such year.

 

(c)           Expenses.  During the Term, Executive shall be entitled to receive
prompt reimbursement for all reasonable business expenses incurred by him, in
accordance with the policies and procedures established by the Company, in
performing services under this Agreement and during his employment with the
Company, provided that Executive properly accounts for the expenses in
accordance with Company policies.  The amount of expenses eligible for
reimbursement during a calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year.  Reimbursement of eligible expenses
shall be made on or before the last day of the calendar month following the
calendar month in which the expenses were incurred, or as otherwise provided in
the Company’s business expense reimbursement policy.

 

(d)           Other Benefits.  From time to time, the Company may make available
other compensation and employee benefit plans and arrangements.  Executive shall
be eligible to participate in such other compensation and employee benefit plans
and arrangements in which executives at or above the level of senior vice
president participate, subject to and on a basis consistent with the terms,
conditions, and overall administration of such plans and arrangements, as
amended from time to time.  Nothing in this Agreement shall be deemed to confer
upon Executive or any other person, including any beneficiary, any rights under
or with respect to any such plan or arrangement or to amend any such plan or
arrangement, and Executive and each other person, including any beneficiary,
shall be entitled to look only to the express terms of any such plan or
arrangement for his or her rights thereunder.  Nothing paid to Executive under
any such plan or arrangement presently in effect or made available in the future
shall be deemed to be in lieu of the Base Salary and other benefits payable to
Executive pursuant to this Agreement.

 

(e)           Vacation.  Executive shall be entitled to twenty (20) days of
vacation each year of full employment during the Term, exclusive of holidays, as
long as the scheduling of

 

2

--------------------------------------------------------------------------------


 

Executive’s vacation does not interfere with the Company’s normal business
operation.  Vacation will accrue and forfeit as provided by the terms of the
Company’s policy governing vacation, as that policy is updated or revised from
time to time in the Company’s sole discretion.  For purposes of this Section,
weekends shall not count as Vacation days.  Executive shall also be entitled to
all paid holidays given by the Company.

 

(f)            Proration.  The Base Salary payable to Executive hereunder in
respect of any calendar year during which Executive is employed by the Company
for less than the entire year shall be prorated in accordance with the total
number of calendar days in such calendar year during which he is so employed.

 

4.           Termination.

 

(a)           Definitions.

 

(1)           “Cause” shall mean:

 

(i)            Executive’s failure or refusal to substantially perform his
material duties, responsibilities and obligations, other than a failure
resulting from Executive’s incapacity due to physical or mental illness, which
failure continues for a period of at least thirty (30) days after a detailed
written notice of alleged Cause and a demand for substantial performance has
been delivered to Executive specifying the manner in which Executive has failed
substantially to perform;

 

(ii)           any intentional act involving fraud, misrepresentation, theft,
embezzlement, or dishonesty on a material matter which actually results in harm
to the Company;

 

(iii)          conviction of or a plea of nolo contendere to an offense which is
a felony or which is a misdemeanor that involves fraud; or

 

(iv)          a material breach of this Agreement by Executive.

 

Regarding these Sections 4(a)(1)(i), (ii) and (iv), the Company shall provide
written notice to Executive describing the specific facts of any alleged Cause
event within thirty (30) days of any such Cause event and Executive shall
thereafter have thirty (30) calendar days to cure the Cause event to the
reasonable satisfaction of the Company.

 

(2)           A “Disability” or “Disabled” shall mean the inability of Executive
to substantially engage in the duties that he is normally expected to perform in
his role at the Company by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than three (3) months.  Executive shall
be considered to have a Disability (i) if he is determined to be totally
disabled by the Social Security Administration or (ii) if he is determined to be
disabled under GGS’s long-term disability plan in which Executive participates
and if such plan defines “disability” in a manner that is consistent with the
immediately preceding sentence.

 

3

--------------------------------------------------------------------------------


 

(3)           A “Good Reason” shall mean any of the following (without
Executive’s express written consent):

 

(i)            A diminution in Executive’s Base Salary;

 

(ii)           A change in the location where Executive is expected or required
the majority of Executive’s job duties at the time Executive executes this
Agreement (“Base Location”) to a location that is more than twenty (20) miles
from the Base Location, without Executive’s written consent, except for travel
reasonably required of Executive on the Company’s business;

 

(iii)          A substantial and adverse diminution in Executive’s duties,
authority, responsibility or position with the Company;

 

(iv)          The discontinuance, diminution, or reassignment of the employment
of Richard Degner from his continued service to GGS as President and/or Chief
Executive Officer, regardless of how or why such discontinuance, diminution, or
reassignment may occur.

 

(v)           Any breach by the Company of any material provision of this
Agreement.

 

Good Reason shall exist with respect to an above specified matter only if the
matter is not corrected, or begun to be corrected, by the Company within thirty
(30) days after the Company’s receipt of written notice of the matter from
Executive.

 

(4)       “Termination Date” shall mean the date Executive’s employment with the
Company terminates or is terminated for any reason under this Agreement, and
which constitutes a “separation from service” for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended, or any regulations or Treasury
guidance promulgated under Section 409A (the “Code”).

 

(b)           Termination Without Cause or for Good Reason: Benefits.  In the
event the Company involuntarily terminates Executive’s employment with the
Company without Cause or if Executive terminates employment with the Company for
Good Reason (a “Termination Event”), this Agreement shall terminate, but
Executive shall be entitled to the following severance benefits:

 

(1)           Payment of accrued but unpaid Base Salary and unreimbursed
business expenses through the Termination Date in accordance with Sections
3(a) and 3(c).  The accrued but unpaid Base Salary shall be paid to Executive in
a lump sum in cash within six (6) days after the Termination Date.  Unreimbursed
business expenses shall be paid to Executive within the time period required by
the Company’s business expense reimbursement policy;

 

4

--------------------------------------------------------------------------------


 

(2)           An amount equal to the greater of the compensation required for
the remaining term of this Agreement or one year of Base Salary (as defined in
Section 3(a)) (the “Severance Payment”), at the rate in effect immediately
before the Termination Event, payable in a lump sum within thirty (30) days
after Executive executes the Release referenced in Section 6;

 

(3)           An amount equal to the greater of; (i) the full, unprorated,
amount of the Annual Bonus, relating to the calendar year immediately preceding
the year containing the Termination Date, that has been paid or is payable to
Executive or (ii) the average of the Annual Bonus amounts, if any, relating to
the two (2) consecutive calendar years immediately preceding the year containing
the Termination Date that have been paid or are payable to Executive, payable in
a lump sum within thirty (30) days after Executive executes the Release
referenced in Section 6; and

 

(4)           Full vesting of all unvested restricted stock or stock options
outstanding on Executive’s Termination Date, after Executive enters into the
Release referenced in Section 6.

 

(c)           Termination In Event of Death: Benefits.  If Executive’s
employment with the Company is terminated by reason of Executive’s death during
the Term, this Agreement shall terminate without further obligation to
Executive’s legal representatives under this Agreement, other than for payment
of all accrued Base Salary through the Termination Date, unreimbursed business
expenses through the Termination Date in accordance with Sections 3(a) and 3(c),
and the amount of any bonus under Section 3(b) that relates to a prior year and
that is unpaid as of the date of death.  The accrued but unpaid Base Salary
shall be paid to Executive’s estate in a lump sum in cash within six (6) days
after the Termination Date or by the next regularly scheduled payday. 
Unreimbursed business expenses shall be paid to Executive’s estate within the
time period required by the Company’s business expense reimbursement policy. 
Executive shall be entitled to consideration for the Annual Bonus payment under
Section 3(b) with respect to the calendar year in which Executive dies; provided
that the payment of such bonus, if any, shall be payable within thirty (30) days
after the Termination Date (if calculable), but in no event later than March 15
of the year following the year of death; and further provided, that the amount
of the Annual Bonus shall be prorated in accordance with the number of days in
such calendar year during which he is so employed.  In addition, Executive or
his estate shall become fully vested in all unvested restricted stock
outstanding on Executive’s Termination Date in the event of death.

 

(d)           Termination In Event of Disability: Benefits.  If Executive’s
employment with the Company is terminated by reason of Executive’s Disability
during the Term, this Agreement shall terminate, but the Company shall pay
Executive all accrued Base Salary through the Termination Date, unreimbursed
business expenses through the Termination Date in accordance with Sections
3(a) and 3(c), and the amount of any bonus under Section 3(b) that relates to a
prior year and that is unpaid as of the date of Disability.  The accrued but
unpaid Base Salary shall be paid to Executive in a lump sum in cash within six
(6) days after the Termination Date.  Unreimbursed business expenses shall be
paid to Executive within the time period required by the Company’s business
expense reimbursement policy.  Executive shall be entitled to consideration for
the Annual Bonus payment under Section 3(b) with respect to the

 

5

--------------------------------------------------------------------------------


 

calendar year in which Executive’s employment terminates due to Disability;
provided that the payment of such bonus, if any, shall be payable within thirty
(30) days after the Termination Date (if calculable), but in no event later than
March 15 of the year following the year of containing such Termination Date; and
further provided, that the amount of the Annual Bonus shall be prorated in
accordance with the number of days in such calendar year during which he is so
employed.  In addition, Executive shall become fully vested in all unvested
restricted stock outstanding on Executive’s Termination Date in the event of
Disability.

 

(e)           Voluntary Termination by Executive and Termination for Cause:
Benefits.  Executive may terminate his employment with the Company by giving
written notice of his intent and stating an effective Termination Date at least
thirty (30) days after the date of such notice; provided, however, that the
Company may accelerate such effective date by paying Executive through the
proposed Termination Date (but not to exceed thirty (30) days).  Upon such a
termination by Executive or upon termination of Executive’s employment with the
Company for Cause by the Company, this Agreement shall terminate, but the
Company shall pay to Executive all accrued Base Salary and all unreimbursed
business expenses through the Termination Date in accordance with Sections
3(a) and 3(c).  The accrued but unpaid Base Salary shall be paid to Executive in
a lump sum in cash within six (6) days after the Termination Date or by the next
regularly scheduled payday.  Unreimbursed business expenses shall be paid to
Executive within the time period required by the Company’s business expense
reimbursement policy. Executive shall have no entitlement to any Annual Bonus
for the year in which the Termination Date occurs.

 

(f)            No Duty to Mitigate  Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise.  No such payment shall be offset or reduced by the
amount of any compensation or benefits provided to Executive in any subsequent
employment.

 

5.             Non-Renewal of Agreement.  If the Company or Executive elects not
to renew this Agreement under the terms provided in Section 1, this Agreement
shall terminate without further obligation of the Company, but the Company shall
pay Executive all accrued Base Salary through the Termination Date, the
compensation and benefits payable Sections 4(b)(2), 4(b)(3) and 4(b)(4), and
unreimbursed business expenses through the Termination Date in accordance with
Sections 3(a) and 3(c).  If the Company elects not to renew this Agreement,
Executive shall be eligible to receive any unpaid Annual Bonus(es) attributable
to prior year(s), if any, and the Annual Bonus(es) for the year in which the
non-renewal notice is provided.  Payment of the prior year(s) Annual Bonus(es)
shall be paid within thirty (30) days of any such non-renewal notification (if
calculable), but in no event later than January 15 of the year following the
year in which the non-renewal notice is provided.  Payment of the Annual
Bonus(es) for the year in which notice of non-renewal is given shall be paid by
January 15th of the year following the year in which the non-renewal notice is
given.

 

6.             Release Agreement.  Notwithstanding any provision of this
Agreement to the contrary, in order to receive the Severance Payment, the
Additional Severance Payment, and the immediate vesting of unvested restricted
stock under Section 4(b)(2)-(4), Executive must first execute, enter into and
not revoke a reasonable release and hold harmless agreement (on a form provided
by the Company) (“Release”), within the time period specified under the release
and

 

6

--------------------------------------------------------------------------------


 

hold harmless agreement, whereby Executive agrees to release and waive, in
return for the Severance Payment and Additional Severance Payment, any claim or
cause of action that Executive may have against the Company and any of its
affiliates, including, without limitation, for unlawful discrimination or
retaliation; provided, however, such agreement shall not release any claim by
Executive for any payment or benefit that is due under the express terms of this
Agreement at the time the time Executive executes the release agreement.

 

7.             Non-Competition, Non-Solicitation and Confidentiality.  During
Executive’s employment with the Company, the Company shall give Executive access
to some or all of its Confidential Information, as defined below, that Executive
has not had access to or knowledge of before the execution of this Agreement.

 

(a)           Non-Competition During Employment.  Executive agrees that, in
consideration for the Company’s promise to provide Executive with Confidential
Information, during the Term, he will not compete with the Company by engaging
in the conception, design, development, production, marketing, or servicing of
any product or service that is substantially similar to the products or services
which the Company provides, and that he will not work for, in any capacity,
assist, or become affiliated with as an owner, partner, etc., either directly or
indirectly, any individual or business which offers or performs services, or
offers or provides products substantially similar to the services and products
provided by Company; provided, however, Executive shall not be prevented from
owning no more than 2% of any company whose stock is publicly traded.

 

(b)           Conflicts of Interest.  Executive agrees that during the Term, he
will not engage, either directly or indirectly, in any activity (a “Conflict of
Interest”) that might adversely affect the Company, including ownership of a
material investment in a competitor of the Company, ownership of a material
interest in any supplier, contractor, distributor, subcontractor, customer or
other entity with which the Company does business or acceptance of any material
payment, service, loan, gift, trip, entertainment, or other favor from a
supplier, contractor, distributor, subcontractor, customer or other entity with
which the Company does business, and that Executive will promptly inform the CEO
or the GGS Board of Directors as to each offer received by Executive to engage
in any such activity.  As used in this Section 7(b), “materiality” shall be
viewed from the perspective of Executive.  Executive further agrees to disclose
to the Company any other facts of which Executive becomes aware which in
Executive’s good faith judgment could reasonably be expected to involve or give
rise to a Conflict of Interest or potential Conflict of Interest.

 

(c)           Non-Competition After Termination from Employment.  Executive
agrees that, in order to protect the Company’s Confidential Information, it is
necessary to enter into the following restrictive covenant, which is ancillary
to the enforceable promises between the Company and Executive otherwise
contained in this Agreement.  Executive agrees that Executive shall not, at any
time during the Restricted Period (as hereinafter defined), within any of the
markets in which the Company has sold products or services or formulated a plan
to sell products or services into a market during the last twelve (12) months of
Executive’s employ, engage in or contribute Executive’s knowledge to any work
which is competitive with or similar to a product, process, apparatus, service,
or development on which Executive worked while employed by the Company.  It is
understood that the geographical area set forth in this covenant

 

7

--------------------------------------------------------------------------------


 

is divisible so that if this clause is invalid or unenforceable in an included
geographic area, that area is severable and the clause remains in effect for the
remaining included geographic areas in which the clause is valid.  For the
purpose of this Agreement, “Restricted Period” means a period of six (6) months
after termination for any reason whatsoever, whether by Executive or the
Company, of Executive’s employment with the Company.  The Restricted Period
shall commence at the time Executive ceases to be a full-time employee of the
Company.  The parties agree that this agreement of non-competition is intended
to only be enforceable by Company to the extent that Texas law allows a
contractual limitation on the practice of law by any licensed attorney and it
shall be void beyond such permitted limitations.

 

(d)           Confidential Information.  Executive agrees that he will not,
except as the Company may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon, publish or otherwise disclose to any third
party any Confidential Information or proprietary information of the Company, or
authorize anyone else to do these things at any time either during or subsequent
to his employment with the Company.  This Paragraph shall continue in full force
and effect after termination of Executive’s employment and after the termination
of this Agreement.  Executive’s obligations under this Paragraph with respect to
any specific Confidential Information and proprietary information shall cease
when that specific portion of the Confidential Information and proprietary
information becomes publicly known, in its entirety and without combining
portions of such information obtained separately.  It is understood that such
Confidential Information and proprietary information of the Company include
matters that Executive conceives or develops, as well as matters Executive
learns from other employees of the Company.  “Confidential Information” is
defined to include information:  (1) disclosed to or known by Executive as a
consequence of or through his employment with the Company; (2) not generally
known outside the Company; and (3) that relates to any aspect of the Company or
its business, finances, operation plans, budgets, research, or strategic
development.  “Confidential Information” includes, but is not limited to, the
Company’s trade secrets, proprietary information, financial documents, long
range plans, customer or supplier lists, employer compensation, marketing
strategy, data bases, costing data, computer software developed by the Company,
investments made by the Company, and any information provided to the Company by
a third party under restrictions against disclosure or use by the Company or
others.

 

(e)           Non-Solicitation.  To protect the Company’s Confidential
Information, and in the event of Executive’s termination of employment for any
reason whatsoever, whether by Executive or the Company, it is necessary to enter
into the following restrictive covenant, which is ancillary to the enforceable
promises between the Company and Executive otherwise contained in this
Agreement.  Executive covenants and agrees that during Executive’s employment
and for a period of six (6) months from the date of termination of Executive’s
employment for any reason whatsoever (the “Non-Solicitation Period”), Executive
will not, directly or indirectly, either individually or as a principal,
partner, agent, consultant, contractor, employee or as a director or officer of
any corporation or association, or in any other manner or capacity whatsoever,
except on behalf of the Company, solicit business, or attempt to solicit
business, and products or services competitive with products or services sold by
the Company, from the Company’s clients, suppliers or customers, or those
individuals or entities with whom the Company did business during Executive’s
employment. Executive further agrees that during Executive’s employment and for
the Non-Solicitation Period, Executive will not, either directly

 

8

--------------------------------------------------------------------------------


 

or indirectly, or by acting in concert with others, solicit or influence any
Company employee to leave the Company’s employment.

 

(f)            Return of Documents, Equipment, Etc.  All writings, records, and
other documents and things comprising, containing, describing, discussing,
explaining, or evidencing any Confidential Information, and all equipment,
components, parts, tools, and the like in Executive’s custody or possession that
have been obtained or prepared in the course of Executive’s employment with the
Company shall be the exclusive property of the Company, shall not be copied
and/or removed from the premises of the Company, except in pursuit of the
business of the Company, and shall be delivered to the Company, without
Executive retaining any copies, upon notification of the termination of
Executive’s employment or at any other time requested by the Company.  The
Company shall have the right to retain, access, and inspect all property of
Executive of any kind in the office, work area, and on the premises of the
Company upon termination of Executive’s employment and at any time during
employment by the Company to ensure compliance with the terms of this Agreement.

 

(g)           Reaffirmation of Obligations.  Upon termination of Executive’s
employment with the Company, Executive, if requested by Company, shall reaffirm
in writing Executive’s recognition of the importance of maintaining the
confidentiality of the Company’s Confidential Information and proprietary
information, and reaffirm any other obligations set forth in this Agreement.

 

(h)           Prior Disclosure.  Executive represents and warrants that
Executive has not used or disclosed any Confidential Information he may have
obtained from the Company prior to signing this Agreement, in any way
inconsistent with the provisions of this Agreement.

 

(i)            No Previous Restrictive Agreements.  Executive represents that,
except as disclosed in writing to the Company, Executive is not bound by the
terms of any agreement with any previous employer or other party to refrain from
using or disclosing any trade secret or confidential or proprietary information
in the course of Executive’s employment by the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party.  Executive further represents that Executive’s performance
of all the terms of this Agreement and Executive’s work duties for the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Executive in confidence or in trust
prior to Executive’s employment with the Company, and Executive will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or other
party.

 

(j)            Breach.  Executive agrees that any breach of Sections
7(a) through (f) above cannot be remedied solely by money damages, and that in
addition to any other remedies Company may have, Company is entitled to obtain
injunctive relief against Executive.  Nothing herein, however, shall be
construed as limiting the Company’s right to pursue any other available remedy
at law or in equity, including recovery of damages and termination of this
Agreement and/or any termination or offset against any payments that may be due
pursuant to this Agreement.

 

9

--------------------------------------------------------------------------------


 

(k)           Enforceability.  The agreements contained in this Section 7 are
independent of the other agreements contained herein.  Accordingly, failure of
the Company to comply with any of its obligations outside of this Section do not
excuse Executive from complying with the agreements contained herein.

 

(l)            Survivability.  The agreements contained in this Section 7 shall
survive the termination of this Agreement for any reason.

 

8.             Reformation.  If a court concludes that any time period or the
geographic area specified in Sections 7(c) or (e) of this Agreement are
unenforceable, then the time period will be reduced by the number of months, or
the geographic area will be reduced by the elimination of the overbroad portion,
or both, so that the restrictions may be enforced in the geographic area and for
the time to the fullest extent permitted by law.  Additionally, nothing in this
Agreement is intended to conflict with Rule 5.06 of the Texas Disciplinary
Rules of Professional Conduct.

 

9.             Director and Officer Positions.  Executive agrees that, upon
termination of employment, for any reason, Executive will immediately tender his
resignation from any and all Board or officer positions held with the Company
and/or any of its direct or indirect parents or subsidiaries.

 

10.          Indemnification & D&O

 

(a)           Claims.  The Company shall, to the maximum extent not prohibited
by law, indemnify Executive if Executive is made, or threatened to be made, a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, including an action by
or in the right of the Company to procure a judgment in its favor (collectively,
a “Proceeding”), by reason of the fact that Executive is or was a director or
officer of the Company or an affiliate, or is or was serving in any capacity at
the request of the Company for any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, against judgments,
fines, penalties, excise taxes, amounts paid in settlement and costs, charges
and expenses (including attorneys’ fees and disbursements) paid or incurred in
connection with any such Proceeding.

 

(b)           Indemnification Agreement and D&O Insurance.  The Company and the
Executive shall, simultaneously with the execution of this Agreement, enter into
an Indemnification Agreement in substantially the form as previously entered
into between the Company and its directors and certain of its executive
officers.  In addition, the Company agrees to maintain director and officer
liability insurance throughout the term of this Agreement which covers Executive
and has a minimum coverage of $25,000,000.

 

(c)           Non-Exclusivity.  The right to indemnification and reimbursement
or advancement of expenses provided by, or granted pursuant to, this Section 10
shall not be deemed exclusive of any other rights which Executive may now or
hereafter have under any law, bylaw, constituency document, agreement, vote of
stockholders or disinterested directors or otherwise, both as to action in
Executive’s official capacity and as to action in another capacity while holding
such office.

 

10

--------------------------------------------------------------------------------


 

(d)           Continuation of Rights.  The right to indemnification and
reimbursement or advancement of expenses provided by, or granted pursuant to,
this Section 10 shall continue as to Executive after Executive has ceased to be
a director, officer, or employee of the Company and shall inure to the benefit
of the heirs, executors and administrators of Executive’s estate, both with
respect to proceedings that are threatened, pending or completed at the date of
such termination and with respect to proceedings that are threatened, pending or
completed after the date.

 

(e)           Enforcement.  The right to indemnification and reimbursement or
advancement of expenses provided by, or granted pursuant to, this Section 10
shall be enforceable by Executive in any court of competent jurisdiction.  The
burden of proving that such indemnification or reimbursement or advancement of
expenses is not appropriate shall be on the Company.  Neither the failure of the
Company (including its board of directors, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
action that such indemnification or reimbursement or advancement of expenses is
proper in the circumstances nor an actual determination by the Company
(including its board of directors, independent legal counsel, or its
stockholders) that Executive is not entitled to such indemnification or
reimbursement or advancement of expenses shall constitute a defense to the
action or create a presumption that Executive is not so entitled.  The Executive
shall also be indemnified for any expenses incurred in connection with
successfully establishing the Executive’s right to such indemnification or
reimbursement or advancement of expenses, in whole or in part, in any
proceeding.

 

(f)            Other Services.  If Executive serves (i) an affiliate of the
Company, or (ii) any employee benefit plan of the Company or any corporation
referred to in clause (i), in any capacity, then Executive shall be deemed to be
doing so at the request of the Company.

 

11.        Assignment.  In entering into this Agreement, the Company is relying
on the unique personal services of Executive; services from another person will
not be an acceptable substitute.  Except as provided in this Agreement,
Executive may not assign this Agreement or any of the rights or obligations set
forth in this Agreement without the written consent of the Company.  Any
attempted assignment by Executive in violation of this Section 11 shall be
void.  This Agreement, and any rights and obligations hereunder, may be assigned
by the Company to a successor by merger or a purchaser of substantially all of
the assets of the Company.

 

12.          Binding Agreement.  Executive understands that his obligations
under this Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.

 

13.          Notices.  All notices pursuant to this Agreement shall be in
writing and sent certified mail, return receipt requested, addressed as set
forth below, or by delivering the same in person to such party, or by
transmission by email (which shall not constitute notice).  Notice deposited in
the United States Mail, mailed in the manner described hereinabove, shall be
effective upon deposit.  Notice given in any other manner shall be effective
only if and when received:

 

11

--------------------------------------------------------------------------------


 

If to Executive:

 

Christopher P. Graham

 

 

4124 Dartmouth Ave.

 

 

Houston, TX 77005

 

 

 

If to the Company:

 

Global Geophysical Services, Inc.

 

 

13927 South Gessner Rd.

 

 

Missouri City, TX 77489

 

 

Attn: Board of Directors

 

14.          Waiver.  No waiver by either Party to this Agreement of any right
to enforce any term or condition of this Agreement, or of any breach hereof,
shall be deemed a waiver of such right in the future or of any other right or
remedy available under this Agreement.

 

15.          Entire Agreement.   Except as may be provided in the
Indemnification Agreement between Executive and the Company, and any stock
option or restricted stock grant agreement(s), the terms of this Agreement are
intended by the Parties to be the final expression of their agreement with
respect to the employment of Executive by the Company and supersede all prior
understandings and agreements, whether written or oral.  In the event of a
conflict between these agreements, it is intended that Executive shall be
granted the greater of rights for his benefit(s). Notwithstanding the foregoing,
this Agreement will not in any way affect the Executive’s stock options which
are governed by his option agreement and the Company’s stock option plan, except
to the extent expressly provided for in such agreement or plan.  The Parties
further intend that this Agreement shall constitute the complete and exclusive
statement of their terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

 

16.          Modification of Agreement.  This Agreement may not be changed or
modified or released or discharged or abandoned or otherwise terminated, in
whole or in part, except by an instrument in writing signed by Executive and an
officer or other authorized executive of the Company.

 

17.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without regard to the
conflicts of laws principles thereof.

 

18.          Jurisdiction and Venue.  With respect to any litigation regarding
this Agreement, Executive and the Company agree to venue in the state or federal
courts in Harris County, Texas, and agrees to waive and does hereby waive any
defenses and/or arguments based upon improper venue and/or lack of personal
jurisdiction.  By entering into this Agreement, Executive and the Company agree
to personal jurisdiction in the state and federal courts in Harris County,
Texas.

 

19.          Independent Representation.  Company acknowledges and agrees that,
although the Company has utilized the services of the law firm Chamberlain,
Hrdlicka, White, Williams and Martin, P.C. (“Chamberlain Hrdlicka”) in the past,
including for legal services related to executive employment agreements and
related legal issues, Company has not relied, and is not relying, on Chamberlain
Hrdlicka or any of its attorneys for advice, legal or otherwise regarding

 

12

--------------------------------------------------------------------------------


 

this Agreement.  Furthermore, Company hereby acknowledges that Chamberlain
Hrdlicka prepared this Agreement for Executive and hereby consents to
Chamberlain Hrdlicka preparing this Agreement for Executive.  Company shall have
other counsel of its choice review this Agreement to confirm it meets all terms
negotiated with Executive.

 

20.          Compliance With Section 409A.

 

(a)           Delay in Payments.  Notwithstanding anything to the contrary in
this Agreement, if upon the Termination Date, any stock of the Company is
publicly traded on an established securities market within the meaning of Code
Section 409A, and in the opinion of reputable outside counsel engaged by the
Company and acceptable to Executive, Executive is a “specified employee” within
the meaning of Code Section 409A and the deferral of any amounts otherwise
payable under this Agreement as a result of Executive’s termination of
employment is necessary in order to prevent any accelerated or additional tax to
Executive under Code Section 409A, then the Company will defer the payment of
any such amounts hereunder until the earlier of: (i) the date that is six
(6) months following the date of Executive’s termination of employment with the
Company, or (ii) the date of Executive’s death, at which time any such delayed
amounts will be paid to Executive in a single lump sum.

 

(b)           Reformation.  If any compensation or benefits provided by this
Agreement may result in the application of Code Section 409A, the Company shall,
in consultation with Executive, modify the Agreement in the least restrictive
manner necessary in an effort to exclude such compensation from the definition
of “deferred compensation” within the meaning of such Code Section 409A or in an
effort to comply with the provisions of Code Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions, without any diminution in the
value of the payments or benefits to Executive.  Notwithstanding the foregoing,
the Company shall not be required to assume any increased economic burden.

 

(c)           Overall Compliance.  In the event that it is reasonably determined
by the Company and Executive that, as a result of Code Section 409A, any of the
payments that Executive is entitled to under the terms of this Agreement or any
nonqualified deferred compensation plan (as defined under Section 409A) may not
be made at the time contemplated by the terms hereof or thereof, as the case may
be, without causing Executive to be subject to an income tax penalty and
interest, the Company will make such payment on the first day that would not
result in Executive incurring any tax liability under Section 409A.

 

(d)           Consultation with Tax Advisor.  Executive is hereby advised to
consult immediately with his own tax advisor regarding the tax consequences of
this Agreement, including the consequences of Code Section 409A.

 

[signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement in multiple copies,
effective as of the date first written above.

 

 

EXECUTIVE:  

COMPANY:

 

Global Geophysical Services, Inc.

 

 

 

 

By:

/s/ Christopher P. Graham

 

By:

/s/ Richard A. Degner

 

Christopher P. Graham

 

 

Richard A. Degner

Date:

October 15, 2010

 

Date:

October 15, 2010

 

--------------------------------------------------------------------------------